Citation Nr: 1532282	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and additional witnesses




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1959 to February 1978.  The Veteran died in December 1995 and the appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appellant filed a notice of disagreement in December 2011 and was provided with a statement of the case in November 2013.  The appellant perfected her appeal with a December 2013 VA Form 9.

The appellant testified at an April 2014 Board videoconference hearing and a copy of that transcript is of record.  

The Veteran's Virtual VA claims file reveals documents that are duplicative of the paper claims file.  A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals a February 2014 waiver of RO consideration, an April 2014 VA Form 21-22, and the April 2014 hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant contends that the Veteran's death due to thrombotic occlusion of the right coronary artery and ischemic arteriosclerotic cardiovascular heart disease (ischemic heart disease) is related to exposure to herbicides during his military service in Vietnam.  

The Board notes a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Here, the Veteran's personnel records reveal, in pertinent part, that he was stationed on the USS Mullinnix from January 1971 to October 1973.  A July 12, 1972, deck log excerpt reveals the USS Mullinnix was moored at Da Nang Harbor, Republic of Vietnam, for several hours.  

The Board notes that in April 2015, the United States Court of Appeals for Veterans Claims held that the VA is now required to re-analyze its definition of inland waterways of Vietnam - particularly as it applies to whether the Da Nang Harbor is located within the territorial boundaries of Vietnam.  See Gray v. McDonald, 13-3339, 2015 WL 1843053 (U.S. Vet. App. April 23, 2015).  Accordingly, a remand is necessary to reconcile any determination made by VBA regarding the status of Da Nang Harbor with the facts of this case.

Finally, in an October 2010 statement, the appellant reported that the Veteran was treated at the VA Medical Centers in Fayetteville, North Carolina and Asheville, North Carolina.  However, there are no VA treatment records associated with the claims file.  As such, on remand the RO/AMC should attempt to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant the opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records from the Fayetteville VAMC and the Asheville VAMC.  The Board advises that the Veteran died in December 1995.  If any requested outstanding records cannot be obtained, the appellant should be notified of such. 

2. Thereafter, action should be taken to reconcile any determination made by VBA regarding the status of Da Nang Harbor with the facts of this case.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




